J-S36027-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

PATRICK USANGA,

                         Appellant                   No. 2349 EDA 2015


          Appeal from the Judgment of Sentence of May 20, 2015
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-00009710-2013

BEFORE: PANELLA, J. OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY OLSON, J.:                           FILED AUGUST 16, 2017

      Appellant, Patrick Usanga, appeals from the judgment of sentence

entered on May 20, 2015, as made final by the denial of his post-sentence

motion on July 8, 2015. We affirm.

      The trial court accurately summarized the factual background of this

case as follows:

      [Appellant], a Nigerian-born United States citizen[,] obtained a
      medical degree from the University of Guadalajara in Mexico in
      1982. He took the board examination to be a licensed medical
      doctor in Pennsylvania several times in the 1980s and [19]90s,
      but did not pass. On May 19, 2009, he filed the necessary
      paperwork to incorporate a health care facility, Northeast
      Behavioral Medicine, Inc., with himself as the sole officer of the
      corporation. . . . He applied for and received a license to operate
      a psychiatric clinic soon after incorporation. At all times during
      the period of time Northeast Behavioral Medicine was in business
      and seeing patients, the Appellant was the only provider at the
      facility.
J-S36027-17


     During that period he saw patients for various mental health and
     substance abuse issues. Several of his former patients testified
     that he told them that he was either a psychologist or a
     psychiatrist.   As a result of the services provided by the
     Appellant, he billed various insurance companies, including
     Aetna and Blue Cross[,] for his services. For most of the
     invoices, Appellant billed a code, 90808, based on the Current
     Procedure Terminology manual (“CPT”) which is used by all
     medical insurance companies. The code that Appellant used
     relates to a psychological office visit for 75 to 80 minutes.
     Appellant also used several other codes that relate to other
     psychological and psychotherapy treatments. Appellant never
     had a valid license to perform the services for which he was
     billing Aetna and Blue Cross.      From December 19, 201[0]
     through May 15, 2011, Appellant billed Aetna $24,950[.00] and
     received $5,036.38 as an out[-]of[-]network provider. Blue
     Cross paid a total of $15,763.84 to Appellant. That money was
     deposited in a TD Bank account owned by the Appellant.

     On November 29, 2011, the Pennsylvania Department of Public
     Welfare (“DPW”) conducted an annual field investigation of
     Northeast Behavioral Medicine. Following that visit, DPW sent
     Appellant a letter on December 14, 2011 stating that his facility
     did not meet the criteria to operate a psychiatric clinic.
     Notably[,] it lacked a minimum of 16 hours of psychiatric time
     by a licensed psychiatrist and did not employ four full time
     mental health professionals. Appellant was given until January
     6, 2012 to submit a [p]lan of [c]orrection. He submitted a
     timely [p]lan of [c]orrection, however DPW found that the plan
     was unacceptable and told him he had ten days to correct his
     plan in accordance with 55 Pa. Code § 5200.22. Appellant failed
     to satisfy this requirement as well. On March 13, 2012, a DPW
     employee made an unannounced field visit to Appellant’s office
     where it was closed and the doors were locked. DPW then sent
     Appellant a letter . . . stating that due to Appellant’s failure to
     conform to the requirements listed, his license to operate a
     psychiatric clinic was revoked.

     Concurrently to the period of time that Appellant was operating
     Northeast Behavioral Medicine, he was also collecting
     unemployment compensation and Social Security disability
     benefits. Appellant collected unemployment benefits starting on
     March 14, 2009 and continuing until January 29, 2011.
     Specifically he collected $54,684[.00] from the period


                                    -2-
J-S36027-17


        immediately after he incorporated Northeast Behavioral Medicine
        on May 19, 2009 until the termination of his benefits. The
        Appellant was not entitled to unemployment benefits once he
        incorporated his business and became self-employed.        The
        Pennsylvania Department of Labor determined that the Appellant
        was paid $52,000[.00] in unemployment compensation that he
        was not entitled to receive.

        Additionally, Appellant filed for disability benefits from the Social
        Security Administration in April 2012. Appellant claimed he was
        disabled and unable to work from April 2011 through October
        2012. He received 32 checks [totaling] $16,108[.00]. The
        Social Security Administration determined that he was not
        entitled to the full amount that was paid to him during that time
        because he was working during that period of time, he was not
        truthful on his application regarding whether he was married,
        and he did not disclose that he was also receiving unemployment
        compensation during that period.

Trial Court Opinion, 8/22/16, at 2-5 (internal citations and certain internal

quotation marks omitted; certain paragraph breaks added).

        The procedural history of this case is as follows. On August 15, 2013,

the Commonwealth charged Appellant via criminal information with 27

counts of insurance fraud,1 11 counts of tampering with public records,2 four

counts of theft by deception,3 two counts of attempted theft,4 two counts of

harassment,5 and making a false statement regarding an unemployment


1
    18 Pa.C.S.A. § 4117(a)(2), (a)(6).
2
    18 Pa.C.S.A. § 4911(a)(1).
3
    18 Pa.C.S.A. § 3922(a)(1).
4
    18 Pa.C.S.A. §§ 901, 3922.
5
    18 Pa.C.S.A. § 2709(a)(2), (a)(3).



                                         -3-
J-S36027-17


compensation         claim.6     Appellant    subsequently   moved   to    sever   the

harassment counts and the trial court denied the severance motion on March

13, 2015.

        On March 16, 2015, trial commenced with Appellant present.                 On

March 23, 2015, Appellant failed to appear for the fifth day of trial and trial

continued in his absence. On March 26, 2015, Appellant was convicted of 23

counts of insurance fraud, eight counts of tampering with public records,

four counts of theft by deception, and making a false statement regarding an

unemployment compensation claim.7

        On May 20, 2015, Appellant was sentenced to an aggregate term of 6

to 12 years’ imprisonment followed by five years’ probation.8             On May 28,

2015, Appellant filed a post-sentence motion which was denied on July 8,

2015. This timely appeal followed.9


6
    43 P.S. § 871.
7
 The trial court found Appellant guilty of making a false statement regarding
an unemployment compensation claim while the jury found Appellant guilty
on the remaining counts.
8
   The trial court ordered Appellant’s sentences of 30 to 60 months’
imprisonment on one insurance fraud count, 42 to 84 months’ imprisonment
on one theft by deception count, and five years’ probation on one tampering
with public records count to run consecutively. Each sentence for the
remaining 33 convictions was ordered to run concurrently with one of those
three sentences previously described.
9
  On May 19, 2016, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal (“concise statement”). See
Pa.R.A.P. 1925(b). On June 24, 2016, Appellant filed his concise statement.
(Footnote Continued Next Page)


                                             -4-
J-S36027-17


      Appellant raises four issues for our review:

      1. Did the [trial] court err in denying Appellant’s motion to sever
         the charge[s] of [h]arassment . . . ?

      2. Did the [trial] court err by denying Appellant’s motion for a
         mistrial where the Commonwealth twice referenced
         Appellant’s post-arrest silence?

      3. Did the [trial] court err by admitting into evidence documents
         that the Commonwealth failed to properly authenticate?

      4. Did the [trial] court err by imposing terms of incarceration
         well in excess of the guidelines without offering a basis for
         doing so?

Appellant’s Brief at 4.

      In his first issue, Appellant argues that the trial court erred in failing to

sever the harassment charges. We review a trial court’s decision to deny a

severance motion for an abuse of discretion. Commonwealth v. Richard,

150 A.3d 504, 509 (Pa. Super. 2016) (citation omitted).                  Severance of

offenses   charged       in   a   single   criminal   information   is   governed   by

Pennsylvania Rule of Criminal Procedure 583,10 which provides that, “The

court may order separate trials of offenses or defendants, or provide other




                       _______________________
(Footnote Continued)
On August 22, 2016, the trial court issued its Rule 1925(a) opinion.                All
issues raised on appeal were included in Appellant’s concise statement.
10
   Appellant argues that his severance motion was governed by Pennsylvania
Rule of Criminal Procedure 582. This is incorrect. Rule 582 addresses
situations in which the Commonwealth charges a defendant with offenses in
multiple criminal informations and then seeks to consolidate the informations
for trial.



                                            -5-
J-S36027-17


appropriate relief, if it appears that any party may be prejudiced by offenses

or defendants being tried together.” Pa.R.Crim.P. 583.

        When considering a motion to sever, the trial court must determine

        (1) whether the evidence of each of the offenses would be
        admissible in a separate trial for the other; (2) whether such
        evidence is capable of separation by the jury so as to avoid
        danger of confusion; and, if the answers to these inquiries are in
        the affirmative, (3) whether the defendant will be unduly
        prejudiced by the consolidation of offenses.

Commonwealth v. Jordan, 65 A.3d 318, 328 n.2 (Pa. 2013) (citation

omitted).

        The evidence regarding the harassment charges would have been

admissible in Appellant’s trial for the economic crimes.       The harassment

charges arose from Appellant’s alleged touching of a patient’s foot and

making sexually suggestive comments during an appointment.                   This

evidence tended to prove that Appellant failed to render the medical services

to that patient for which he billed her insurance company.           Thus, it was

relevant with respect to one of the insurance fraud charges.         Second, the

evidence was capable of separation by the jury. The jury’s inability to reach

a verdict on one of the harassment charges11 suggests that it was able (and

did)     distinguish   between    whether    Appellant’s   conduct    constituted

harassment and whether he provided the services for which he billed the

patient’s insurance company.        Third, Appellant did not face any undue


11
     The trial court found Appellant not guilty of the other harassment charge.



                                       -6-
J-S36027-17


prejudice as a result of consolidation of the offenses.         The testimony

regarding the harassment charges was a tiny portion of a trial that lasted

over a week and the Commonwealth did not focus on that charge. Instead,

the focus of the Commonwealth’s case was Appellant’s economic crimes.

Accordingly, we conclude that the trial court did not abuse its discretion by

denying Appellant’s severance motion.

      In his second issue, Appellant argues that the trial court erred in

denying his motion for a mistrial. “A trial court may grant a mistrial only

where the incident upon which the motion is based is of such a nature that

its unavoidable effect is to deprive the defendant of a fair trial by preventing

the jury from weighing and rendering a true verdict.” Commonwealth v.

Bryant, 67 A.3d 716, 728 (Pa. 2013) (internal alteration and citation

omitted). We review a trial court’s denial a motion for mistrial for an abuse

of discretion.   Commonwealth v. Smith, 131 A.3d 467, 474 (Pa. 2015)

(citation omitted).

      During the Commonwealth’s case-in-chief, it called two individuals

involved in the investigation of Appellant’s crimes. Syreeta Scott (“Scott”)

testified that the United States Department of Labor “attempted to interview

[Appellant] when [it executed a] search warrant at his home and arrested

him, but he did not want to be interviewed.”           N.T., 3/18/15, at 77.

Similarly, Luke Heller (“Heller”) testified that the Pennsylvania Department

of Labor and Industry mailed Appellant a questionnaire and attempted to



                                     -7-
J-S36027-17


reach him by telephone; however, Appellant did not respond to the

questionnaire nor did he agree to speak over the telephone. N.T., 3/19/15,

at 18.

         Appellant argues that these statements were impermissible references

to his post-arrest silence.    He therefore argues that the Commonwealth

violated his Fifth Amendment right to remain silent. Preliminarily, we must

determine whether Appellant preserved this claim for appellate review. In

order to preserve a claim that the trial court erred in admitting evidence at

trial, a party must make a contemporaneous objection thereto setting forth

the grounds of the objection unless the grounds are apparent from the

context. See Pa.R.Evid. 103(a); Commonwealth v. Walter, 119 A.3d 255,

264 (Pa. 2015). In this case, Appellant did not object to Heller’s testimony

until after his testimony was complete.       See N.T., 3/19/15, at 48.     The

objection was too late to preserve this claim of error as it relates to Heller’s

statement. See Commonwealth v. Parker, 847 A.2d 745, 749 (Pa. Super.

2004) (citation omitted). Appellant did, however, preserve his claim of error

with respect to Scott’s testimony as he contemporaneously objected to her

statement. N.T., 3/18/15, at 77. Thus, we proceed to consider the merits

of Appellant’s claim of error as it relates to Scott’s testimony.

         We conclude that even if Scott’s testimony was an impermissible

reference to Appellant’s post-arrest silence, the curative instruction given by




                                      -8-
J-S36027-17


the trial court was able to cure any prejudice that resulted therefrom. As

this Court has explained:

        If the Commonwealth mentions a defendant’s post-arrest
        silence, the court might still be able to cure any prejudice
        through prompt and adequate curative instructions. To evaluate
        whether cautionary instructions can cure a reference to a
        defendant’s post-arrest silence, courts must consider 1) the
        nature of the reference to the defendant’s silence; 2) how it was
        elicited; 3) whether the district attorney exploited it; and 4) the
        promptness and adequacy of the cautionary instructions. If the
        reference to the defendant’s post-arrest silence was such that it
        incurably compromised the jury’s objectivity and would deprive
        the defendant of a fair trial, then the court should grant a
        mistrial.

Commonwealth v. Moury, 992 A.2d 162, 176 (Pa. Super. 2010) (internal

citations, quotation marks, and footnote omitted).

        In this case, Scott’s reference to Appellant’s post-arrest silence was

brief and fleeting. Scott’s answer was in response to the Commonwealth’s

question of, “Why did you determine your los[s] date from March, the

inception of the application?” N.T., 3/18/15, at 76. This question was not

meant to elicit a response regarding Appellant’s post-arrest silence. Instead,

Scott    merely   explained    the   process   she   followed   to   determine   the

appropriate loss date.        That process includes interviewing the suspect;

however, as Appellant was unwilling to speak to Scott, she had to make a

determination without the benefit of such an interview. The Commonwealth

did not exploit Appellant’s post-arrest silence.            It did not continue

questioning Scott about the subject. Finally, the trial court gave a complete

curative instruction immediately after Scott’s reference to Appellant’s post-


                                        -9-
J-S36027-17


arrest silence. N.T., 3/18/15, at 77-78. Thus, all four factors weigh in favor

of finding that the trial court’s instruction cured any prejudice Appellant may

have suffered as a result of Scott’s statement. Therefore, we conclude that

the trial court did not abuse its discretion in denying Appellant’s motion for

mistrial.

      In his third issue, Appellant argues that the trial court erred in

admitting documents that were not properly authenticated.         “[Q]uestions

regarding the admission of evidence are left to the sound discretion of the

trial court, and we, as an appellate court, will not disturb the trial court’s

rulings regarding the admissibility of evidence absent an abuse of that

discretion.” Commonwealth v. Windslowe, 158 A.3d 698, 712–713 (Pa.

Super. 2017) (citation omitted).

      Pennsylvania Rule of Evidence 901 provides that, “To satisfy the

requirement of authenticating or identifying an item of evidence, the

proponent must produce evidence sufficient to support a finding that the

item is what the proponent claims it is.”       Pa.R.Evid. 901(a).   Appellant

contends that the individuals who authenticated five exhibits did not

“create[] the exhibit[s] or ha[ve] any direct knowledge of the creation of the

exhibit[s].” Appellant’s Brief at 21. Thus, according to Appellant, the trial

court erred in admitting those five exhibits.

      Exhibit 5 is a spreadsheet containing payments that Aetna made to

Northeast Behavioral Medicine along with the patients for whom those



                                     - 10 -
J-S36027-17


payments were made.         This spreadsheet was properly authenticated

pursuant to Pennsylvania Rule of Evidence 901(b)(1), which provides that an

exhibit may be authenticated through “testimony that an item is what it is

claimed to be.” Pa.R.Evid. 901(b)(1). Garrett Shohan (“Shohan”), an Aetna

employee, testified that he was “familiar with how records regarding claims

are kept” by Aetna. N.T., 3/17/15, at 97. Shohan then testified that Exhibit

5 is a spreadsheet containing payments that Aetna made to Northeast

Behavioral Medicine along with the patients for whom those payments were

made.   Id. at 98.   As Shohan was an Aetna employee familiar with the

record keeping process, his testimony was sufficient to authenticate Exhibit

5.

      Exhibit 9 is comprised of several claim forms that Northeast Behavioral

Medicine submitted to Aetna. Exhibit 9 was also authenticated pursuant to

Rule 901(a)(1). As noted above, Shohan testified that he was familiar with

Aetna’s record keeping process with respect to claims. Id. at 97. He also

testified that he was “familiar with Aetna’s health insurance claim forms[.]”

Id.   He then testified that Exhibit 9 was a group of claim forms that

Northeast Behavioral Medicine filed with Aetna.     Detective Karl Supperer

testified that an Aetna employee gave him the claim forms. Id. at 135-136.

Therefore, Exhibit 9 was properly authenticated.

      Exhibit 10 is comprised of several claim forms that Northeast

Behavioral Medicine submitted to Blue Cross.       Exhibit 10 was properly



                                   - 11 -
J-S36027-17


authenticated pursuant to Rule 901(a)(1).        Robert Climaldi (“Climaldi”), a

Blue Cross Employee, testified that he personally “access[ed] the medical

claim forms submitted to Blue Cross from Northeast Behavioral Medicine.”

N.T., 3/19/15, at 112. Climaldi also testified that Exhibit 10 was a copy of

the claims forms he accessed on Blue Cross’ computers. Id. Detective Karl

Supperer testified that a Blue Cross employee gave him the claim forms.

N.T., 3/17/15, at 143. Therefore, Exhibit 10 was properly authenticated.

      Exhibit 17-A is a computer printout of answers that Appellant gave

using an automated telephone system in order to receive unemployment

compensation.    Exhibit 18 includes extended benefits claim forms that

Appellant submitted to the Pennsylvania Department of Labor. Exhibits 17-A

and 18 were properly authenticated pursuant to Rule 901(b)(10), which

provides that “[a]ny method of authentication or identification allowed by a

statute” satisfies the requirement of Rule 901(a).          Pa.R.Evid. 901(b)(10).

The Judicial Code provides that, “Whenever provision is made by law for

recording or filing in a public office any document, the record thereof made,

and exemplifications of the document lawfully certified, shall be legal

evidence in all matters in which the document would be competent

evidence.” 42 Pa.C.S.A. § 6106. As a provision of law provides for the filing

of unemployment compensation claim forms in a public office, the record

thereof is automatically authenticated pursuant to section 6106. Cf. 43 P.S.

§   753(w)(1)   (defining   a   valid   application   for   benefits);   Hanna   v.



                                        - 12 -
J-S36027-17


Unemployment Comp. Bd. of Review, 2015 WL 5458604, *1 (Pa.

Cmwlth. July 8, 2015) (explaining that one way of filing claims is through

the telephone system used by Appellant). Therefore, the trial court did not

error in admitting Exhibits 17-A and 18 into evidence and Appellant is not

entitled to relief on his third claim of error.

      In his final issue, Appellant argues that the trial court imposed an

excessive sentence with respect to the theft by deception and insurance

fraud convictions.12   This argument challenges the discretionary aspects of

his sentence.    See Commonwealth v. Rhoades, 8 A.3d 912, 915 (Pa.

Super. 2010), appeal denied, 25 A.3d 328 (Pa. 2011) (citation omitted).

Pursuant to statute, Appellant does not have an automatic right to appeal

the discretionary aspects of his sentence.        See 42 Pa.C.S.A. § 9781(b).

Instead, Appellant must petition this Court for permission to appeal the

discretionary aspects of his sentence. Id.

      As this Court has explained, in order to reach the merits of a

discretionary aspects claim,

      [w]e conduct a four part analysis to determine: (1) whether
      [the] appellant has filed a timely notice of appeal; (2) whether
      the issue was properly preserved at sentencing or in a motion to
      reconsider and modify sentence; (3) whether [the] appellant’s
      brief has a fatal defect; and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code.

12
   Appellant does not challenge the discretionary aspects of his tampering
with public records or making a false statement regarding an unemployment
compensation claim sentences.



                                       - 13 -
J-S36027-17



Commonwealth v. Popielarcheck, 151 A.3d 1088, 1093 (Pa. Super.

2016) (citation omitted).

      Appellant filed a timely notice of appeal and properly preserved the

issue for our review in his post-sentence motion.      Appellant’s brief also

contains a statement pursuant to Pennsylvania Rule of Appellate Procedure

2119(f).     We thus turn to whether the appeal presents a substantial

question.

      “In order to establish a substantial question, the appellant must show

actions by the trial court inconsistent with the Sentencing Code or contrary

to   the     fundamental    norms   underlying   the   sentencing   process.”

Commonwealth v. Bonner, 135 A.3d 592, 603 (Pa. Super. 2016), appeal

denied, 145 A.3d 161 (Pa. 2016) (citation omitted). “The determination of

whether a particular issue raises a substantial question is to be evaluated on

a case-by-case basis.” Commonwealth v. Treadway, 104 A.3d 597, 599

(Pa. Super. 2014) (citation omitted).        In his Rule 2119(f) statement,

Appellant argues that the trial court failed to adequately explain why it

sentenced him outside the guidelines. “This Court has held that claims that

the sentencing court imposed a sentence outside the standard guidelines

without stating adequate reasons on the record presents a substantial

question.”    Commonwealth v. Antidormi, 84 A.3d 736, 759 (Pa. Super.

2014), appeal denied, 95 A.3d 275 (Pa. 2014) (citation omitted). Therefore,




                                    - 14 -
J-S36027-17


Appellant presents a substantial question and we proceed to the merits of

his discretionary aspects claim.

      “Sentencing is a matter vested in the sound discretion of the

sentencing judge, and a sentence will not be disturbed on appeal absent a

manifest abuse of discretion.” Commonwealth v. Solomon, 151 A.3d 672,

677 (Pa. Super. 2016), appeal denied, 2017 WL 1414955 (Pa. Apr. 19,

2017) (citation omitted). In order to show an abuse of discretion, Appellant

“must establish, by reference to the record, that the [trial] court ignored or

misapplied the law, exercised its judgment for reasons of partiality,

prejudice, bias or ill will, or arrived at a manifestly unreasonable decision.”

Commonwealth v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014), appeal

denied, 117 A.3d 297 (Pa. 2015) (citation omitted); see also 42 Pa.C.S.A.

§ 9781(c) (providing that when a trial court sentences a defendant outside

of the guidelines this Court must vacate the sentence if it is unreasonable).

      Appellant stipulated to a standard sentencing guideline range of 9 to

16 months for one theft by deception charge with an aggravated range of 16

to 25 months.13    The standard sentencing guideline range for Appellant’s

insurance fraud convictions was restorative sanctions to three months with




13
   As the trial court ordered all of Appellant’s theft by deception sentences to
run concurrently, we only address the sentence for that count with the
highest sentencing guideline range. Similarly, as the trial court ordered all
of Appellant’s insurance fraud sentences to run concurrently, we only
address one of those sentences.



                                     - 15 -
J-S36027-17


an aggravated range of six months.            See 204 Pa. Code §§ 303.15,

303.16(a).

      As this Court has explained:

      The sentencing court may, in an appropriate case, deviate from
      the guidelines by fashioning a sentence which takes into account
      the protection of the public, the rehabilitative needs of the
      defendant, and the gravity of the particular offense as it relates
      to the impact on the life of the victim and the community. In
      doing so, the sentencing judge must state of record the factual
      basis and specific reasons which compelled him or her to deviate
      from the guideline ranges. When evaluating a claim of this type,
      it is necessary to remember that the sentencing guidelines are
      advisory only.

Commonwealth v. McLaine, 150 A.3d 70, 76–77 (Pa. Super. 2016),

appeal denied, 2017 WL 1408255 (Pa. Apr. 20, 2017).

      In this case the trial court had the benefit of a presentence

investigation report.     “Where the [trial court] had the benefit of a

presentence investigation report, [we presume it] was aware of the relevant

information   regarding   the   defendant’s   character   and   weighed    those

considerations along with mitigating statutory factors.” Commonwealth v.

Finnecy, 135 A.3d 1028, 1038 (Pa. Super. 2016), appeal denied, 159 A.3d

935 (Pa. 2016) (internal alteration and citation omitted).

      At sentencing, the trial court explained in great detail its reasons for

deviating from the sentencing guidelines applicable to Appellant’s convictions

for both theft by deception and insurance fraud. It stated that Appellant’s

offenses were “very serious matters[.]”       N.T., 5/8/15, at 32.   The trial

continued by explaining how Appellant’s failure to appear on the fifth day of


                                     - 16 -
J-S36027-17


trial, although he was required to appear as a condition of his bail bond,

evidenced that Appellant “still doesn’t get it.” Id. at 32-33. The trial court

stated that Appellant’s failure to acknowledge that he lacked a Pennsylvania

physician’s license and was not a counselor further proved that he still didn’t

get it. Id. at 33.

        The trial court found that Appellant would continue his criminal

conduct “until he’s stopped.”         Id. at 34.     The trial court noted that

Appellant’s convictions “were very serious matters. This isn’t just 1, 2[, or]

3 [convictions.]” Id. After acknowledging the repeated pattern of criminal

conduct at issue in this case, the trial court observed that, “The behavior in

this case is egregious. The public has been harmed.” Id. at 36. The trial

court then explained the harm to the individual patients who believed they

were being treated by a licensed doctor when they in fact were being treated

by an unlicensed individual.        Id. at 36-37.   Finally, the trial court stated

that:

        I’m still concerned.    I’m alarmed that what I hear from
        [Appellant] today. He’s launching into the same – first he begins
        by going into a tirade about why he’s entitled to unemployment
        compensation, for crying out loud, after being found guilty of
        [36] counts. We still are being subjected to why he’s entitled to
        unemployment. . . . There is no remorse. It’s kind of like, well, I
        didn’t really do anything that bad and it’s a little
        misunderstanding. No, it’s not just a misunderstanding.

Id. at 39-40.        Therefore, the trial court deviated from the sentencing

guidelines    and    imposed   an    aggregate   sentence   of   6   to   12   years’

imprisonment followed by five years’ probation.


                                        - 17 -
J-S36027-17


      The trial court carefully considered all of the relevant sentencing

factors set forth in 42 Pa.C.S.A. § 9721(b).      Appellant was convicted of

dozens of serious offenses and showed no remorse after his conviction nor

did he show any respect for the judicial process during trial. We conclude

that the trial court’s deviation from the sentencing guidelines and imposition

of an aggregate sentence of 6 to 12 years’ imprisonment was not

unreasonable.   Accordingly, the trial court did not abuse its discretion by

sentencing Appellant outside of the guidelines.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/16/2017




                                    - 18 -